425 F.2d 268
UNITED STATES of America, Plaintiff-Appellee,v.Thurman Elbert MARTIN and George Houk Mann, Defendants-Appellants.
No. 28243.
United States Court of Appeals, Fifth Circuit.
April 8, 1970.
Rehearing Denied and Rehearing En Banc May 14, 1970.

George Thurmond, Del Rio, Tex. (Ct. Apptd.), for appellants.
Seagal V. Wheatley, U. S. Attorney, Warren N. Weir, Jeremiah Handy, Asst. U. S. Attys., San Antonio, Tex., for appellee.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
The sole issue concerns the refusal of the District Court to suppress narcotics and narcotics paraphernalia seized in a warrantless search of the automobile occupied by appellants. The agent's prior experience with the informant, and the information provided by the informer describing the appellants, their travel plans, the locale in which they were expected to purchase narcotics, their automobile (make, color and license number), bring this case within Draper v. United States, 358 U.S. 307, 79 S.Ct. 329, 3 L.Ed.2d 327 (1959).


2
Affirmed.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

4
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.